Citation Nr: 0110430	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to April 
1954, and from April to June 1960.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.


FINDINGS OF FACT

1.  A March 1995 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a low back disorder; no timely 
appeal therefrom was filed.

2.  Evidence received since the final, March 1995 rating 
decision with regard to a low back disorder does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision finding that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994) 
(now 38 C.F.R. § 20.1103 (2000)).

2.  Evidence received since the March 1995 rating decision is 
not new and material, and the claim for service connection 
for a low back disorder is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 2000); §§ 3.104(a), 3.156(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim of entitlement to service connection for 
a low back disorder was initially denied in an August 1969 
rating decision.  The veteran filed a notice of disagreement 
(NOD) with this decision in January 1970, but failed to 
perfect his appeal by filing a substantive appeal (VA Form 
9).  In August 1994, the veteran sought to reopen his claim 
for service connection for a low back disorder.  A March 1995 
rating decision found that new and material evidence had not 
been submitted to reopen the claim.  The veteran was notified 
of that decision and his appellate rights, but failed to 
perfect an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1994) (now 38 C.F.R. § 20.1103 (2000)).  
Accordingly, the March 1995 rating decision finding that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a low back disorder became 
final and is not subject to revision on the same factual 
basis, but may be reopened on the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the VA must review the 
evidence before it at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final RO determination in March 1995.

Evidence of record at the time of the March 1995 rating 
decision included the veteran's service medical records, and 
VA and private medical records from April 1969 to August 
1994.  Service medical records show a normal clinical 
evaluation of the spine on enlistment examination in March 
1960.  In a Report of Medical History form, the veteran gave 
a history of sustaining a back injury in a motor vehicle 
accident in October 1959.  According to the "physician's 
summary and elaboration of all pertinent data" section of 
this form, there was no sequelae from the October 1959 back 
injury.

An April 1960 record notes complaints of severe pain in the 
lumbosacral region.  The veteran explained that he first 
experienced this pain after falling in a trench the previous 
morning.  A physical examination revealed tenderness in the 
left lumbosacral area, and muscle spasms.  There was some 
limitation of motion on forward flexion.  Lumbosacral sprain 
was diagnosed.

During treatment later that month, the veteran complained 
that he continued to experience back pain.  A physical 
examination revealed no muscle spasm, and no radiation of 
pain.  X-rays of the lumbosacral spine were normal.  The 
diagnostic impression was back strain, doubt ruptured disc.

According to an April 1960 report, a physical examination was 
"essentially negative."  Subjective complaints of pain from 
L3 to S1 were noted.  The record notes a voluntary limitation 
of flexion, which lessened with encouragement.  The final 
assessment was anxiety-depression, hysterical reaction, and 
overt lumbosacral strain.  An orthopedic consultation was 
requested.

An April 1960 orthopedic consultation report notes complaints 
of "severe" pain in the low back region.  A physical 
examination revealed "absolutely no objective findings to 
support [a] back injury."  The final assessment was no 
orthopedic disease.

The veteran was admitted for treatment of low back pain in 
May 1960.  A physical examination of the back revealed supple 
paravertebral musculature, and a full range of motion of the 
spine.  There was diffuse tenderness over the low back to 
fist percussion and palpation.  A neurological examination 
was normal.  An X-ray study of the lumbosacral spine was 
normal.  The veteran was placed on bed rest, and "within 
hours became symptomatically markedly improved."  The record 
indicates that he had no back pain the following day, but 
continued to experience persistent nervousness.  The veteran 
was discharged to duty later that week.  The discharge 
diagnosis was psychophysiologic musculoskeletal reaction 
manifested by lumbosacral pain.

During a June 1960 separation examination, the veteran 
complained of low back pain.  A clinical evaluation of the 
spine was normal.  The final assessment was psychophysiologic 
musculoskeletal reaction, and inadequate personality.

A statement of professional services notes charges for 
medical treatment from October 1968 to May 1969.

According to an April 1969 private radiology report, an X-ray 
study of the lumbar spine was essentially normal.  Later that 
month, a myelogram of the lumbar spine revealed a moderately 
large defect in the column of media on the left side between 
the 5th lumbar vertebra and the sacrum, characteristic of a 
herniated nucleus polyposis.

A VA hospital report notes that the veteran was admitted in 
April 1969 with complaints of recurrent low back pain since 
1960, and pain and paresthesia in the left leg over the 
previous eight months.  The diagnostic impression was 
ruptured intervertebral disc at L5-S1 with nerve involvement.  
The following month, the veteran underwent a left laminectomy 
at L5-S1 with removal of a ruptured intervertebral disc.

A June 1969 private medical report from Dr. F.V. notes 
treatment for lumbodorsal fasciitis in November 1961, and for 
lumbosacral sprain and strain with attendant left sciatic 
neuralgia in March 1969.

In a statement dated later that month, Dr. M.H. reported 
treating the veteran for lumbago induced by muscle spasm in 
1960.  He explained that a 1961 X-ray study showed some disc 
compression between L4 and L5, and indicated that he treated 
the veteran for a suspected herniation in 1969.

In July 1969, Dr. V.T. reported treating the veteran for 
intervertebral disc syndrome, and a postoperative herniated 
nucleus pulposus.  He attached medical records from October 
1968 to July 1969.

A private hospital report indicates that the veteran 
underwent another left laminectomy and diskectomy at L5-S1 in 
June 1991.  The discharge diagnosis was recurrent left 
herniated nucleus pulposus at L5-S1.

In August 1994 correspondence, Dr. J.R. reported that the 
veteran experienced progressive problems with his back over 
the previous year, including pain radiating into both hips 
and posterior thighs.  He explained that an examination 
earlier that month revealed a positive right straight leg 
raising test at approximately 80 degrees, indicating that 
there was probably a nerve root compression, most likely 
arising from a herniated lumbar disc.  He recommended that 
the veteran undergo X-ray and magnetic resonance imaging 
(MRI) studies of the lumbar spine to confirm this impression.

Evidence submitted subsequent to the March 1995 rating 
decision includes a duplicate copy of the statement of 
professional services reflecting charges for medical 
treatment from October 1968 to May 1969, private medical 
records from October 1988 to November 1998, and VA outpatient 
treatment records from April to June 1999.  VA and private 
outpatient records show treatment for various complaints, 
including low back pain, from October 1988 to June 1999.  A 
June 1999 VA outpatient treatment record notes complaints of 
chronic low back pain with occasional flare-ups.  The veteran 
explained that this pain was aggravated with walking and 
bending over, and eased with heat and by changing positions.  
Chronic low back pain with decreased function was diagnosed.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  To that extent, 
the second part of the Elkins three part analysis no longer 
is controlling in pending claims.  This only becomes a matter 
for consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  The Veterans Claims Assistance Act of 2000 
(hereafter VCAA) specifically provides that nothing in the 
new act requires the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.

With regard to the notice provisions of the VCAA, the Board 
finds that the May 1999 rating decision, the June 1999 
statement of the case and the July 1999 supplemental 
statement of the case have informed the veteran of the 
correct legal standard governing new and material evidence 
and the type and content of evidence required to constitute 
new and material evidence to reopen his claim.  Specifically, 
the RO has repeatedly informed the veteran that he has not 
submitted competent evidence to link any current back 
disability with service, and that medical evidence merely 
confirming the continued existence of a back disability is 
not new.  Accordingly, the Board finds that the RO has 
discharged any notice duties under the VCAA.  Since it is 
clear as a matter of law that the actions of the RO have 
complied with the new legislation as to notice, and as the 
new legislation specifically provides that the appellant must 
first submit new and material evidence before further 
development action is required, the Board may proceed to 
address the question of whether new and material evidence has 
been submitted without prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  A veteran is presumed to be in 
sound condition when examined and accepted into the service 
except for defects or disorders noted when examined and 
accepted for service or where clear and unmistakable evidence 
establishes that the injury or disease existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(b) (2000); Crowe v. Brown, 7 Vet. App. 238 
(1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245. 38 U.S.C.A. § 1111 says nothing about the kind 
of evidence that can be used to rebut the presumption of 
soundness.  All that the statute requires is that the 
evidence, whatever it may be, must lead, clearly and 
unmistakably, to the conclusion that the injury or disease 
existed before the veteran entered the service.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (2000).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for 90 days or more during a period 
of war and a chronic disease becomes manifest to a degree of 
10 percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1110, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 3.309 
(2000).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a low back disorder.  The evidence 
submitted since the last denial includes a duplicate copy of 
a statement of professional services reflecting charges for 
medical treatment from October 1968 to May 1969, private 
medical records from October 1988 to November 1998, and VA 
outpatient treatment records from April to June 1999.  This 
evidence, however, is fundamentally cumulative of other 
evidence previously submitted and considered by the RO in 
March 1995.  Specifically, a duplicate copy of the statement 
of professional services was of record at the time of the 
March 1995 rating decision.  The medical evidence of record 
considered by the RO in March 1995 failed to show a causal 
relationship between the veteran's low back disorder and 
service, and the medical evidence submitted since the final 
decision similarly fails to show a causal relationship.

Lay evidence of record at the time of the final decision 
alleged that the veteran's low back disorder was related to 
service, and statements received subsequent to the March 1995 
rating decision (including various written statements from 
the veteran) simply reiterate the aforementioned allegations, 
and are merely redundant of evidence previously of record, 
and thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Moreover, lay assertions of medical causation cannot 
serve as a predicate to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211 (1993).

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in March 1995.  The newly 
submitted evidence simply reiterates the substance of the 
veteran's lay evidentiary assertions that were previously of 
record in March 1995.  The Board must find that the recently 
obtained evidence is fundamentally cumulative.  It only 
serves to show what was known in March 1995.  Consequently, 
the Board finds that this evidence is not "new" and cannot 
constitute "new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a low back 
disorder, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that even assuming 
it could get to the merits, and assuming the veteran's 
recollections of his back disability in service were 
accurate, the record would still lack a medical basis to link 
the veteran's current back disability to service.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
low back disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

